DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/06/2022 has been entered.
3.	Applicant's amendment and response received 09/06/2022, responding to the 08/22/2022 Office Action provided in the rejections of claims 1, 2, 4-12 and 14-20, wherein at least independent claims 1 and 11 have been amended.  Claims 1, 2, 4-12 and 14-20 remain pending in the application; which has been fully considered by the Examiner.
Response to Arguments 
4.	Applicant’s arguments with respect to newly amended independent claims 1 and 11 and claims 2, 4-10, 12 and 14-20 on pages 7-10 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection- see Shilon (Art newly made of record) as applied below, as they further teach such use. Moreover, Applicant didn’t indicate where support for newly added limitation is specifically supported in the originally filed disclosure.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.
Claims 1 and 11 recites “…without changing a format of the data in the data packet”.  The Applicant’s disclosure does not set forth any written description of such an “without changing a format of the data in the data packet”.  The Applicant’s disclosure does mention such a “format” twice in the disclosure, however it is in regards to a “machine code in a format” that is in the “proper format”. 
Claims 2, 4-, 10, 12 and 14-20 are also rejected for being dependent on rejected base claims.
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 4, 5, 7, 9-12, 14, 15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Diperna et al., U.S. Patent No. 9,582,391 (hereinafter Diperna) in view of Koshelev, U.S. Patent No. 11,146,474, in view of Shilon et al., US Patent No. 8,352,777 (hereinafter Shilon). 
   In regards to claim 1, Diperna teaches:
A method for dynamic network traffic manipulation, comprising: in an information processing apparatus comprising at least one computer processor and executing a computer application (column 1, lines 49-58, see the current invention is a method of validating the end to end performance of a mobile device including performance of applications, related services, and the device by automating the conditions of the End User environment. This includes automation of the device, End User, and specific network conditions. This is accomplished by leveraging stress models and applying these to automate the stressing of applications, their related services, while the device performance is being monitored by varying the emulated radio network and packet data network conditions).
receiving an identification of a test to be performed on a software application under test (column 5, lines 18-22, see editor 128 which provides the user interface for creating/editing custom scripts and consists of editor commands 130 to create/modify scripts. In execution, it executes the scripts/commands sent by the scripting engine).
monitoring the software application under test based on the processed data packet (column 1, lines 29-33, see end to End monitoring and troubleshooting of mobile applications on smartphones can show the exactly how the end users see and perceive as to how the application behaves in the real world) and (column 3, lines 3-8, see this includes automation of the device, End User, and specific network conditions. This is accomplished by leveraging stress models and applying these to automate the stressing of applications, their related services, while the device performance is being monitored by varying the emulated radio network and packet data network conditions). 
Diperna doesn’t explicitly teach:  
receiving a test parameter for the test.
However, Koshelev teaches such use: (column 3, lines 59-62, see in particular, the disclosed network resilience testing system allows individual compute groups within a particular distributed network to customize the parameters for their resilience testing) and (Abstract, see he method comprising: for a service from the plurality of services: retrieving test parameters, the test parameters indicating at least the schedule for performing a resilience test on the service). 
establishing, by the computer application, a connection between a first endpoint and a second endpoint, wherein the software application under test communicates with the first endpoint and the second endpoint using a communication channel that communicates a data packet. 
However, Koshelev teaches such use: (Fig. 1, see process arrow flow from Client device 102, network 110, Container management system 112, Resilience Testing system 104) and (column 4, lines 13-19, see  FIG. 1 illustrates a networked infrastructure 100 in which aspects of the present disclosure are implemented. The infrastructure 100 includes one or more client devices 102, a resilience testing system 104, and a container management system 112. Each of these elements communicates with other elements over one or more communication networks 110).
Diperna and Koshelev are analogous art because they are from the same field of endeavor, program verification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Diperna and Koshelev before him or her, to modify the system of Diperna to include the teachings of Koshelev, as a system for testing a network, and accordingly it would enhance the system of Diperna, which is focused on stress testing because that would provide Diperna with the ability to utilize parameters for testing, as suggested by Koshelev (column 3, lines 59-62, column 14, lines 54-59).      
Diperna and Koshelev, in particular Diperna doesn’t explicitly teach:
intercepting the data packet to or from the software application under test; processing the  data packet to apply the test with the test parameter, wherein the test affects a data integrity of data in the data packet or rules-based traffic filtering of the data packet without changing a format of the data in the data packet; forwarding the processed data packet on the communication channel. 
However, Shilon teaches such use: (column 4, lines 34-43, see instead of creating (e.g., generating) network traffic between a “real” client from a “real” source server, network traffic can be created for a test environment without having need for servers to dynamically be generating the load in real time. That is, according to the present disclosure, synthetic network traffic load is created based on one or more captured network traffic files. Network traffic can be captured (e.g., from a live IT environment) and replayed with certain modifications as described further below in the test environment) and (column 1, lines 45-58, see an example method for replaying captured network traffic can include replaying multiple captured network traffic files simultaneously on the same network device, the captured network traffic files including original network traffic captured from N original connections between C original clients and S original servers. During replaying, rewriting IP addresses and/or port number information of data packets comprising the original network traffic to reflect test network traffic from M test connections between X test clients and Y test servers, where at least X is different than C or Y is different than S. The method further includes modifying checksums, during replaying, to correct values corresponding to the rewritten IP addresses and port number information. N, C, S, M, X, and Y are positive integers) (emphasis added). 
Diperna, Koshelev and Shilon are analogous art because they are from the same field of endeavor, program verification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Diperna, Koshelev and Shilon before him or her, to modify the system of Diperna and Koshelev, in particular Diperna to include the teachings of Shilon, as a system for capturing, replaying and testing network traffic, and accordingly it would enhance the system of Diperna, which is focused on stress testing because that would provide Diperna with the ability to capture data packets, as suggested by Shilon (column 1, lines 45-58, column 12, lines 42-52).      

   In regards to claim 2, Diperna teaches:
the test corresponds to an operation that induces an error, adds latency, blocks a communication, steals a route, or eaves drops on a communication to or from the software application under test (column 1, lines 54-61, see this is accomplished by leveraging stress models and applying these to automate the stressing of applications, their related services, while the device performance is being monitored by varying the emulated radio network and packet data network conditions. The emulated network conditions are synchronously varied to simulate everything from normal and edge conditions of the network, to low performance scenarios) and (column 6, lines 18-20, see automated workflow further comprises repeating said executing said play sequence until a predetermined stress goal is reached).

   In regards to claim 4, Diperna teaches:
the test is received at a user interface (column 5, lines 18-22, see editor 128 which provides the user interface for creating/editing custom scripts and consists of editor commands 130 to create/modify scripts. In execution, it executes the scripts/commands sent by the scripting engine).

   In regards to claim 5, Diperna teaches:
the test parameter includes at least one of a duration of latency, a rule for packet filtering, a port, a flag, a payload, a Medial Access Control (MAC) address, a version, an identification, a protocol type, a Transmission Control Protocol (TCP) option, a  Time-To-Live (TTL) a checksum, and a source or destination IP address (column 4, lines 19-20, see  the test sequence 34 can be edited and the edited test added 36 to provide system stress) and (column 5, lines 14-22, see the scripting engine 120 provides the framework for the user to perform a structured or non-structured script execution and consists of two modules, templates 124 which is a collection of pre-defined scripts 126 which will be executed as part of structured testing, and the Editor 128 which provides the user interface for creating/editing custom scripts and consists of editor commands 130 to create/modify scripts. In execution, it executes the scripts/commands sent by the scripting engine) (emphasis added).

   In regards to claim 7, Diperna teaches:
the data packet is processed to modify a payload of the data packet (column 4, lines 30-33, see each test case can be saved as a profile and can be recorded for future use. The Playback Engine 70 loads these profiles and creates a typical stress environment as required).

   In regards to claim 9, Diperna teaches:
the software application under test is monitored for a change in a perceived user experience over a period of time (column 1, lines 29-33, see end to End monitoring and troubleshooting of mobile applications on smartphones can show the exactly how the end users see and perceive as to how the application behaves in the real world), 

   In regards to claim 10, Diperna teaches:
automatically executing an action in response to the monitoring of the software application under test, wherein the action may include allocating a system resource to the software application under test (column 1, lines 54-61, see this is accomplished by leveraging stress models and applying these to automate the stressing of applications, their related services, while the device performance is being monitored by varying the emulated radio network and packet data network conditions. The emulated network conditions are synchronously varied to simulate everything from normal and edge conditions of the network, to low performance scenarios). 

   In regards to claim 11, Diperna teaches:
A system for dynamic network traffic manipulation, comprising: an electronic device comprising at least one computer processor executing a software application under test (column 1, lines 49-58, see the current invention is a method of validating the end to end performance of a mobile device including performance of applications, related services, and the device by automating the conditions of the End User environment. This includes automation of the device, End User, and specific network conditions. This is accomplished by leveraging stress models and applying these to automate the stressing of applications, their related services, while the device performance is being monitored by varying the emulated radio network and packet data network conditions).
a test database comprising a plurality of tests (Fig. 3, Test Plans 62), (column 7, lines 4-8, see the playback engine is further configured to access a database to select a tool and a device driver to execute a command or function on said mobile device, and wherein said mobile device is coupled to said system remotely through a communication network), (column 4, lines 30-33, see each test case can be saved as a profile and can be recorded for future use. The Playback Engine 70 loads these profiles and creates a typical stress environment as required) and (column 5, lines 14-22, see the scripting engine 120 provides the framework for the user to perform a structured or non-structured script execution and consists of two modules, templates 124 which is a collection of pre-defined scripts 126 which will be executed as part of structured testing, and the Editor 128 which provides the user interface for creating/editing custom scripts and consists of editor commands 130 to create/modify scripts. In execution, it executes the scripts/commands sent by the scripting engine) (emphasis added). 
a user interface that receives a selection of one of the plurality of tests to execute on the software application under test (column 5, lines 18-22, see editor 128 which provides the user interface for creating/editing custom scripts and consists of editor commands 130 to create/modify scripts. In execution, it executes the scripts/commands sent by the scripting engine).
a testing computer application that executes the test (column 7, lines 4-8, see the playback engine is further configured to access a database to select a tool and a device driver to execute a command or function on said mobile device, and wherein said mobile device is coupled to said system remotely through a communication network).
the testing computer application monitors the software application under test (column 1, lines 29-33, see end to End monitoring and troubleshooting of mobile applications on smartphones can show the exactly how the end users see and perceive as to how the application behaves in the real world) and (column 3, lines 3-8, see this includes automation of the device, End User, and specific network conditions. This is accomplished by leveraging stress models and applying these to automate the stressing of applications, their related services, while the device performance is being monitored by varying the emulated radio network and packet data network conditions). 
Diperna doesn’t explicitly teach:  
the software application under test communicating with a first endpoint and a second endpoint using a communication channel.
However, Koshelev teaches such use: (Fig. 1, see process arrow flow from Client device 102, network 110, Container management system 112, Resilience Testing system 104) and (column 4, lines 13-19, see  FIG. 1 illustrates a networked infrastructure 100 in which aspects of the present disclosure are implemented. The infrastructure 100 includes one or more client devices 102, a resilience testing system 104, and a container management system 112. Each of these elements communicates with other elements over one or more communication networks 110).
a parameters database comprising a plurality of test parameters for the tests.
However, Koshelev teaches such use: (column 3, lines 59-62, see in particular, the disclosed network resilience testing system allows individual compute groups within a particular distributed network to customize the parameters for their resilience testing) and (Abstract, see he method comprising: for a service from the plurality of services: retrieving test parameters, the test parameters indicating at least the schedule for performing a resilience test on the service). 
an identification of at least one of the test parameters for the test.
However, Koshelev teaches such use: (column 3, lines 59-62, see in particular, the disclosed network resilience testing system allows individual compute groups within a particular distributed network to customize the parameters for their resilience testing) and (Abstract, see he method comprising: for a service from the plurality of services: retrieving test parameters, the test parameters indicating at least the schedule for performing a resilience test on the service). 
the testing computer application receives the at least one test parameter for the test.
However, Koshelev teaches such use: (column 3, lines 59-62, see in particular, the disclosed network resilience testing system allows individual compute groups within a particular distributed network to customize the parameters for their resilience testing) and (Abstract, see he method comprising: for a service from the plurality of services: retrieving test parameters, the test parameters indicating at least the schedule for performing a resilience test on the service). 
the testing computer application establishes a connection between the first endpoint and the second endpoint using the communication channel that communicates a data packet.
However, Koshelev teaches such use: (Fig. 1, see process arrow flow from Client device 102, network 110, Container management system 112, Resilience Testing system 104) and (column 4, lines 13-19, see  FIG. 1 illustrates a networked infrastructure 100 in which aspects of the present disclosure are implemented. The infrastructure 100 includes one or more client devices 102, a resilience testing system 104, and a container management system 112. Each of these elements communicates with other elements over one or more communication networks 110).
Diperna and Koshelev are analogous art because they are from the same field of endeavor, program verification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Diperna and Koshelev before him or her, to modify the system of Diperna to include the teachings of Koshelev, as a system for testing a network, and accordingly it would enhance the system of Diperna, which is focused on stress testing because that would provide Diperna with the ability to utilize parameters for testing, as suggested by Koshelev (column 3, lines 59-62, column 14, lines 54-59).      
Diperna and Koshelev, in particular Diperna doesn’t explicitly teach:
the testing computer application intercepts the data packet to or from the software application under test; the testing computer application processes the data packet to apply the test with the test parameter, wherein the test affects a data integrity of data in the data packet or rules-based traffic filtering of the data packet without changing a format of the data in the data packet; the testing computer application forwards the processed data packet on the communication channel.
However, Shilon teaches such use: (column 4, lines 34-43, see instead of creating (e.g., generating) network traffic between a “real” client from a “real” source server, network traffic can be created for a test environment without having need for servers to dynamically be generating the load in real time. That is, according to the present disclosure, synthetic network traffic load is created based on one or more captured network traffic files. Network traffic can be captured (e.g., from a live IT environment) and replayed with certain modifications as described further below in the test environment) and (column 1, lines 45-58, see an example method for replaying captured network traffic can include replaying multiple captured network traffic files simultaneously on the same network device, the captured network traffic files including original network traffic captured from N original connections between C original clients and S original servers. During replaying, rewriting IP addresses and/or port number information of data packets comprising the original network traffic to reflect test network traffic from M test connections between X test clients and Y test servers, where at least X is different than C or Y is different than S. The method further includes modifying checksums, during replaying, to correct values corresponding to the rewritten IP addresses and port number information. N, C, S, M, X, and Y are positive integers) (emphasis added). 
Diperna, Koshelev and Shilon are analogous art because they are from the same field of endeavor, program verification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Diperna, Koshelev and Shilon before him or her, to modify the system of Diperna and Koshelev, in particular Diperna to include the teachings of Shilon, as a system for capturing, replaying and testing network traffic, and accordingly it would enhance the system of Diperna, which is focused on stress testing because that would provide Diperna with the ability to capture data packets, as suggested by Shilon (column 1, lines 45-58, column 12, lines 42-52).      

   In regards to claim 12, Diperna teaches:
the test corresponds to an operation that induces an error, adds latency, blocks a communication, steals a route, or eaves drops on a communication to or from the software application under test (column 1, lines 54-61, see this is accomplished by leveraging stress models and applying these to automate the stressing of applications, their related services, while the device performance is being monitored by varying the emulated radio network and packet data network conditions. The emulated network conditions are synchronously varied to simulate everything from normal and edge conditions of the network, to low performance scenarios) and (column 6, lines 18-20, see automated workflow further comprises repeating said executing said play sequence until a predetermined stress goal is reached).

   In regards to claim 14, Diperna teaches:
the test is received at a user interface (column 5, lines 18-22, see editor 128 which provides the user interface for creating/editing custom scripts and consists of editor commands 130 to create/modify scripts. In execution, it executes the scripts/commands sent by the scripting engine).

   In regards to claim 15, Diperna teaches:
the test parameter includes at least one of a duration of latency, a rule for packet filtering, a port, a flag, a payload, Medial Access Control (MAC) address, a version, an identification, a protocol type, a Transmission Control Protocol (TCP) option, a  Time-To-Live (TTL), a checksum, and a source or destination IP address (column 4, lines 19-20, see  the test sequence 34 can be edited and the edited test added 36 to provide system stress) and (column 5, lines 14-22, see the scripting engine 120 provides the framework for the user to perform a structured or non-structured script execution and consists of two modules, templates 124 which is a collection of pre-defined scripts 126 which will be executed as part of structured testing, and the Editor 128 which provides the user interface for creating/editing custom scripts and consists of editor commands 130 to create/modify scripts. In execution, it executes the scripts/ commands sent by the scripting engine) (emphasis added).

   In regards to claim 17, Diperna teaches:
the data packet is processed to modify a payload of the data packet (column 4, lines 30-33, see each test case can be saved as a profile and can be recorded for future use. The Playback Engine 70 loads these profiles and creates a typical stress environment as required).

   In regards to claim 19, Diperna teaches:
the software application under test is monitored for a change in a perceived user experience over a period of time (column 1, lines 29-33, see end to End monitoring and troubleshooting of mobile applications on smartphones can show the exactly how the end users see and perceive as to how the application behaves in the real world). 

   In regards to claim 20, Diperna teaches:
the testing computer application automatically executes an action in response to the monitoring of the software application under test, wherein the action may include allocating a system resource to the software application under test (column 1, lines 54-61, see this is accomplished by leveraging stress models and applying these to automate the stressing of applications, their related services, while the device performance is being monitored by varying the emulated radio network and packet data network conditions. The emulated network conditions are synchronously varied to simulate everything from normal and edge conditions of the network, to low performance scenarios). 

9.	Claims 6, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Diperna et al., U.S. Patent No. 9,582,391 (hereinafter Diperna) in view of Koshelev, U.S. Patent No. 11,146,474, in view of Shilon in view of Blair et al., US Patent No. 7,573,829 (hereinafter Blair). 
   In regards to claims 1 and 11 the rejections above are incorporated respectively.
   In regards to claim 6, Diperna, Koshelev and Shilon, in particular Diperna doesn’t explicitly teach:
the data packet is processed to induce a delay, reroute the data packet, or stress to the communication channel.
However, Blair teaches such use: (Abstract, see data provided by an application on a first host for transport or communication to an application associated with a second host according to a first data transport protocol is intercepted at the first host and wrapped or encapsulated in a test data packet formatted according to a second data transport protocol) and (column 9, lines 34-48, see  encapsulating by said first encapsulator on said first host said first data packet into a second data packet to form a first test data packet… transmitting said first test data packet across said network to a second host),
Diperna, Koshelev, Shilon, and Blair are analogous art because they are from the same field of endeavor, network program verification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Diperna, Koshelev, Shilon, and Blair before him or her, to modify the system of Diperna, Koshelev and Shilon, in particular Diperna to include the teachings of Blair, as a system for network protocol evaluation, and accordingly it would enhance the system of Diperna, which is focused on stress testing because that would provide Diperna with the ability to capture data packets, as suggested by Blair (Abstract, column 9, lines 6-19).      

   In regards to claim 8, Diperna, Koshelev and Shilon, in particular Diperna doesn’t explicitly teach:
the data packet is processed to modify a checksum, a flag setting, a destination port or an IP address for the data packet.
However, Blair teaches such use: (column 2, lines 27-31, see instrumentation in the network stack of the originating host directs the packet encapsulating the original data traffic to a port on the receiving host associated with the protocol being tested, rather than the port on the receiving host to which the traffic or data was originally addressed). 
Diperna, Koshelev, Shilon, and Blair are analogous art because they are from the same field of endeavor, network program verification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Diperna, Koshelev, Shilon, and Blair before him or her, to modify the system of Diperna, Koshelev and Shilon, in particular Diperna to include the teachings of Blair, as a system for network protocol evaluation, and accordingly it would enhance the system of Diperna, which is focused on stress testing because that would provide Diperna with the ability to capture data packets, as suggested by Blair (Abstract, column 9, lines 6-19).      

   In regards to claim 16, Diperna, Koshelev and Shilon, in particular Diperna doesn’t explicitly teach:
the data packet is processed to induce a delay, reroute the data packet, or stress to the communication channel.
However, Blair teaches such use: (Abstract, see data provided by an application on a first host for transport or communication to an application associated with a second host according to a first data transport protocol is intercepted at the first host and wrapped or encapsulated in a test data packet formatted according to a second data transport protocol) and (column 9, lines 34-48, see  encapsulating by said first encapsulator on said first host said first data packet into a second data packet to form a first test data packet… transmitting said first test data packet across said network to a second host),
Diperna, Koshelev, Shilon, and Blair are analogous art because they are from the same field of endeavor, network program verification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Diperna, Koshelev, Shilon, and Blair before him or her, to modify the system of Diperna, Koshelev and Shilon, in particular Diperna to include the teachings of Blair, as a system for network protocol evaluation, and accordingly it would enhance the system of Diperna, which is focused on stress testing because that would provide Diperna with the ability to capture data packets, as suggested by Blair (Abstract, column 9, lines 6-19).      

   In regards to claim 18, Diperna, Koshelev and Shilon, in particular Diperna doesn’t explicitly teach:
the data packet is processed to modify a checksum, a flag setting, a destination port or an IP address for the data packet.
However, Blair teaches such use: (column 2, lines 27-31, see instrumentation in the network stack of the originating host directs the packet encapsulating the original data traffic to a port on the receiving host associated with the protocol being tested, rather than the port on the receiving host to which the traffic or data was originally addressed). 
Diperna, Koshelev, Shilon, and Blair are analogous art because they are from the same field of endeavor, network program verification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Diperna, Koshelev, Shilon, and Blair before him or her, to modify the system of Diperna, Koshelev and Shilon, in particular Diperna to include the teachings of Blair, as a system for network protocol evaluation, and accordingly it would enhance the system of Diperna, which is focused on stress testing because that would provide Diperna with the ability to capture data packets, as suggested by Blair (Abstract, column 9, lines 6-19).    
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Tiwari et al., 	US Patent No. 11,102,081

Liaqat, 	US 20080056139

11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193